Citation Nr: 1505289	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  14-28 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to status as surviving spouse for purpose of receiving VA death benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran, who died in April 1984, served on active duty from April 1943 to January 1946.  The appellant claims to be his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a denial by letter.  

To date, the issues on appeal have been as follows:

1.  Entitlement to dependency and indemnity compensation.

2.  Entitlement to death pension.  

3.  Entitlement to accrued benefits.

However, prior to adjudicating those issues, the Board must consider whether the appellant is in fact the Veteran's surviving spouse.  Accordingly, the issue on the title page has been revised to reflect that question.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

The appellant and the Veteran did not met the requirements for a common law marriage under relevant State law, and for VA purposes, cannot be recognized as having a valid "marriage" for the purposes of payment of monetary benefits. 


CONCLUSION OF LAW

The criteria for recognition of a marriage between the appellant and the Veteran have not been met. 38 U.S.C.A. §§ 103, 5103, 5103A(West 2014), 38 C.F.R. §§ 3.1, 3.205 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's death certificate shows that he died in April 1984.  The appellant contends that she is the Veteran's surviving spouse, and in that capacity, seeks entitlement to dependency and indemnity compensation, death pension, and accrued benefits.

VA death benefits, including dependency and indemnity compensation, death pension, and accrued benefits may be awarded to a veteran's surviving spouse based on the circumstances of the veteran's death.  38 U.S.C.A. §§ 1310, 1541, 5121 (West 2014); 38 C.F.R. §§ 3.3, 3.312, 3.1000 (2014).  

The term "surviving spouse" means a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran, and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (2014).  "Marriage," under this regulatory definition, means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j) . In this case, the place of alleged marriage and the place where the alleged rights to benefits accrued is South Carolina.  

A marriage can be established by several types of evidence, including a copy or abstract of the public record of marriage, or a copy of the church record of marriage containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record. See 38 C.F.R. § 3.205(a)(1).  In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a), together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree. 38 C.F.R. § 3.205(b) . 

In jurisdictions where marriages other than by ceremony are recognized, the marriage may be established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as a result of the relationship. This evidence should be supplemented by affidavits or certified statements from two or more persons who know as a result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife and whether they were generally accepted as such in the communities in which they lived. 38 C.F.R. § 3.205(a)(6) .

The threshold question is whether the appellant and the Veteran were, in fact, married at the time of the Veteran's death; that is, were they married under the of the state where they resided, South Carolina.  

During her September 2013 hearing before a VA Decision Review Officer, the appellant acknowledged that in 1977, after 32 years of marriage and 3 children, she and the Veteran had gotten divorced.  She stated that the Veteran had started a relationship with another woman, M. L. M.  M. L. M. had divorced or was divorcing her husband.  Newspaper articles show that during her divorce, M. L. M., had shot her husband.  Thereafter, the Veteran reportedly lost his business and had no money or place to stay.  He reportedly developed cancer, after which M. L. M. stated that she no longer wanted to be with him.  The appellant took the Veteran back and, essentially, took care of him until his death in 1984.  Statements from two close friends and 3 family members indicate that the Veteran participated in family events, such as birthdays and holidays, and, in turn, helped the appellant by running errands such as grocery shopping and picking up his daughter from school.  (That daughter had been born shortly before the divorce.)

The appellant contends that she and the Veteran were married via common law marriage in the State of South Carolina. 

The State of South Carolina does provide for "common law marriage".  Under South Carolina law, a common-law marriage is formed when two parties contract to be married. Johnson v. Johnson , 235 S.C. 542, 550, 112 S.E.2d 647, 651 (1960). An express contract is not necessary to form a common law marriage; the agreement may be inferred from the circumstances. Id. ; Kirby v. Kirby, 270 S.C. 137, 140, 241 S.E.2d 415, 416 (1978).  Where the evidence shows that the parties participated in "apparently matrimonial" cohabitation, and that while cohabiting the parties had a reputation in the community as being married, a rebuttable presumption arises that a common-law marriage was created.  Jeanes v. Jeanes, 255 S.C. 161, 166-67, 177 S.E.2d 537, 539-40 (1970).  There is "a strong presumption in favor of marriage by cohabitation, apparently matrimonial, coupled with social acceptance over a long period of time." Barker v. Baker, 330 S.C. 361, 367, 499 S.E.2d 503, 506 (Ct. App. 1998). Circumstantial evidence relied upon to prove a common-law marriage is the amount of time a couple has lived together and whether the couple publicly held themselves out as husband and wife. Id. 

In this case, however, the evidence does not show that the appellant and the Veteran cohabitated.  The appellant's family members and two close friends stated that the appellant and the Veteran acted as husband and wife.  During her hearing, however, the appellant acknowledged that she and the Veteran had not formally contracted to remarry or reconcile.  They maintained separate addresses and did not have joint financial documents, such as joint bank accounts, joint credit cards, joint tax returns, or joint ownership in property.  By those actions, they were essentially saying to the public that they were not married.  The appellant stated that they did not do so, primarily because they feared the wrath of M. L. M.  M. L. M. had reportedly told them that she would kill the appellant and her daughter, if the appellant and the Veteran ever reconciled.  This is somewhat incongruous, as it was M. L. M. who left the Veteran, not the other way around.  The Veteran was the spurned party, whereas M. L. M. essentially got her wish to leave the Veteran.  In any event, by not having a contract to marry, by not participating in an "apparent matrimonial cohabitation, and by not holding themselves out publicly as man and wife, the appellant and the Veteran did not meet the criteria for a common law marriage under South Carolina law.  Accordingly, the appellant is not considered the appellant's surviving spouse.  As such, she is not eligible for VA death benefits.  
In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the appellant's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

Recognition of the appellant as the Veteran's surviving spouse for purposes of receiving VA death benefits is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


